Pee Cueiam,
The proposal of the plaintiff to the defendant to do the work for which he bid and the specifications upon which it was based, became parts of the contract upon which he brought this actiom The proposal was to do the work and furnish materials at an estimated price for certain items, which prices were to be paid for “greater or smaller quantities.” The contract was correctly construed by the court below as imposing “liability upon the city not for the flat sum of $48,980.59, as claimed by the plaintiff, but for such less or larger sum as would result from applying the specified unit rate prices to the actual measurements of work done, as claimed by the defendant.”
Judgment affirmed.